DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-3, 5, 8-9, and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gold et al. (US 20080016623 A1).
In regards to Claim 1, Gold et al. teaches: A portable baby diaper changing system, comprising: a diaper changing pad (11 – Fig. 1) having one or more fold lines (25/27 – Fig. 1 and 21 – Fig. 7) on its top surface (Fig. 1) and a first flap member (19’ – Fig. 6 and 7), wherein the diaper changing pad is foldable along the one or more fold lines (Para 0016), and wherein the first flap member is laterally attached to the diaper changing pad (see annotated Fig. 4.1 below from Gold et al.); and a second flap member (51 – Fig. 7) that is attached to the first flap member of the diaper changing pad (Fig. 7, Para 0021), wherein the second flap member comprises a plurality of horizontally and vertically laid rigid or semi-rigid sections (see annotated Fig. 9.1 below from Gold et al.) that are separated by one or more horizontal fold lines and one or more vertical fold lines, wherein the horizontally laid rigid or semi-rigid sections of the plurality of horizontally and vertically laid rigid or semi-rigid sections are adapted to be repeatedly folded along the one or more horizontal fold lines together along the one or more fold lines (see annotated Fig. 9.1 below from Gold et al.) of the diaper changing pad to transform the diaper changing pad into a compact form for storage and ease of carrying (46 – Fig. 9, see annotated Fig. 9.1 below from Gold et al.), and wherein the vertically laid rigid or semi-rigid sections of the plurality of horizontally and vertically laid rigid or semi-rigid sections are adapted to be repeatedly folded along the one or more vertical fold lines to transform into a wedge- shaped configuration (21 folded for 19’ on 19 in Fig. 6) that is placed underneath (19 and 19’ shown below surface in Fig. 7) the diaper changing pad (Fig. 6/7) for at least providing a level surface (Para 0003) to the diaper changing pad, when the diaper changing pad is laid unfolded on a relatively sloped surface (Para 0003).

    PNG
    media_image1.png
    302
    666
    media_image1.png
    Greyscale

Annotated Fig. 4.1 from Gold et al.

    PNG
    media_image2.png
    669
    642
    media_image2.png
    Greyscale

Annotated Fig. 9.1 from Gold et al.

In regards to Claim 2, Gold et al. teaches: The portable baby diaper changing system of claim 1, wherein the diaper changing pad comprises a top layer (13 – Fig. 7), a bottom layer (15 – Fig. 7), and an intermediate padded layer (17 – Fig. 7) disposed therebetween (Para 0015), and wherein at least the top layer is a waterproof layer (Para 0016).

In regards to Claim 3, Gold et al. teaches: The portable baby diaper changing system of claim 1, wherein the second flap member is fixedly or removably attached (see note #1 below) to the diaper changing pad.
Note #1: Fig, 7 shows the second flap member [51] being removably attached to the diaper changing pad (Para 0021/2022), however, in Fig. 9 the second flap member [51] is fixedly attached to the diaper changing pad (Para 0023).

In regards to Claim 5, Gold et al. teaches: The portable baby diaper changing system of claim 1, further comprising a portable diaper bag (see annotated Fig. 1.1 below from Gold et al.) that is removably or fixedly attached (Para 0021) to the diaper changing pad (Fig. 1).

    PNG
    media_image3.png
    501
    702
    media_image3.png
    Greyscale

Annotated Fig. 1.1 from Gold et al.
In regards to Claim 8, Gold et al. teaches: The portable baby diaper changing system of claim 5, wherein the compact form of the diaper changing pad (Fig. 9) and the second flap member is inserted or placed inside the portable diaper bag that can be carried over a shoulder or wrist by a caregiver.
The Examiner considers the limitation of “the second flap member is inserted or placed inside the portable diaper bag that can be carried over a shoulder or wrist by a caregiver.” to be of intended use which is within the capability of the prior art.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As such, the flap of Gold could be placed internally to the bag dependent upon the situation at hand.

In regards to Claim 9, Gold et al. teaches: The portable baby diaper changing system of claim 5, wherein the portable diaper bag further comprises a hook and loop closure (49 – Fig. 3) for securing the portable diaper bag when the diaper changing pad and the second flap member are folded into the bag (Para 0021/0023).

In regards to Claim 11, Gold et al. teaches: The portable baby diaper changing system of claim 1, wherein a shape (see annotated Fig. 9.2 below from Gold et al.) of the diaper changing pad and the second flap member is identical (Fig. 9 – both shapes are rectangular, Para 0016, see annotated Fig. 9.2 below from Gold et al.).

    PNG
    media_image4.png
    651
    654
    media_image4.png
    Greyscale

Annotated Fig. 9.2 from Gold et al.

In regards to Claim 12, Gold et al. teaches: The portable baby diaper changing system of claim 1, wherein a size (see annotated Fig. 9.2 above from Gold et al.) of the second flap member is less than (see annotated Fig. 9.2 above from Gold et al.). or equal to the diaper changing pad.

In regards to Claim 13, Gold et al. teaches: The portable baby diaper changing system of claim 1, wherein the second flap member is used as a bumper or barrier (Fig. 3 – shows 51 covering the handle 55’ and is a barrier overtop of it) when it is not used as the wedge-shaped configuration underneath the diaper changing pad (from Fig. 2 to Fig. 3, when in the flipped configuration (aka Fig. 2) it would be placed underneath).

In regards to Claim 14, Gold et al. teaches: The portable baby diaper changing system of claim 1, wherein the second flap member further comprises a plurality of connectors or fasteners (Para 0018 – not shown in Fig. 4 and 5) that is used for connecting to the first flap member of the diaper changing pad (Para 0018).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. (US 20080016623 A1) in view of Albertieri (US 5692257).
In regards to Claim 4, Gold et al. teaches: The portable baby diaper changing system of claim 1, wherein the second flap member comprises a top layer (see annotated Fig. 7.1 below from Gold et al.), a bottom layer (see annotated Fig. 7.1 below from Gold et al.), and an intermediate layer (see annotated Fig. 7.1 below from Gold et al.) disposed therebetween, 
but does not teach, wherein at least the top layer is a waterproof layer, and wherein the intermediate layer comprises of a material selected from a group consisting of a foam, a plastic, or a wood.
Albertieri teaches: wherein at least the top layer is a waterproof layer (Col 3 Lines 26-31), and wherein the intermediate layer comprises of a material selected from a group consisting of a foam, a plastic, or a wood (Col 3 Lines 26-31 - “any fluid impervious material”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Gold et al. with these aforementioned teachings of Albertieri to have incorporated a specified material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


    PNG
    media_image5.png
    391
    812
    media_image5.png
    Greyscale

Annotated Fig. 7.1 from Gold et al.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. (US 20080016623 A1) in view of Iizumi (US 10716410 B2).
In regards to Claim 6, Gold et al. teaches: The portable baby diaper changing system of claim 5, wherein the portable diaper bag is laterally attached to the diaper changing pad (see annotated Fig. 1.1 above from Gold et al.), and wherein inside of the portable diaper bag comprises a plurality of pockets (53 – Fig. 1) for accommodating one or more baby care products (Para 0021).
but does not teach, on an opposing side to the first flap member by means of at least two webbing straps with snap connectors,
Iizumi teaches: on an opposing side to the first flap member by means of at least two webbing straps (718/719 – Fig. 7) with snap connectors (Col 15 Lines 6-15 – “other mechanisms to connect”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Gold et al. with these aforementioned teachings of Iizumi to have incorporated a strap or other connection between elements as combining elements in different methods such as hook and loop, snaps, clips, straps are considered common devices to combine two or more elements and providing these features of Iizumi on Gold provides an improved attachment means to reversibly connect Gold’s pocket to its associated changing pad for greater flexibility of use of the device as the pocket as could be detached for additional needs of the user. As such, straps with snap connectors could be used to involve a releasable connection when a user wants to adjust the size of the strap or have no strap on the bag. 
	
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. (US 20080016623 A1) in view of Killilea (US 20060289582 A1).
In regards to Claim 7, Gold et al. teaches: The portable baby diaper changing system of claim 5, 
but does not teach, wherein outside of the portable diaper bag comprises a back pocket, a front pocket, and a key ring.
Killilea teaches: wherein outside of the portable diaper bag comprises a back pocket (112 – Fig. 1) , a front pocket (116 – Fig. 1), and a key ring (Para 0020).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Gold et al. with these aforementioned teachings of Killilea to have incorporated accessory components such as pockets and attachment points for keys or other personal items as pockets, openings or hooks are commonly incorporated in bags to hold common everyday items such as keys, cards, or in reference to a baby; diapers, medical products, toys, etc. via the containment areas. 
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. (US 20080016623 A1) in view of Scott (US 5099530).
In regards to Claim 10, Gold et al. teaches: The portable baby diaper changing system of claim 1, 
but does not teach, wherein the diaper changing pad further comprises one or more headrests that are configured for resting a baby's head thereon.
Scott teaches: wherein the diaper changing pad further comprises one or more headrests (P – Fig. 1) that are configured for resting a baby's head thereon (Col 3 Lines 51-55 and Col 4 Lines 13-17).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Gold et al. with these aforementioned teachings of to have incorporated the pillow for added comfort and support as baby changing mats commonly incorporate cushioned surfaces such as pillow or additional material for a softer placement of certain body parts i.e. a baby’s head. 

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. (US 20080016623 A1).
In regards to Claim 15, Gold et al. teaches: The portable baby diaper changing system of claim 1, wherein a frontside (Fig. 9 and Para 0021) of the second flap member (51) further comprises a plurality of connectors or fasteners (Para 0021), wherein the plurality of connectors or fasteners on the backside of the second flap member is used for connecting to the plurality of connectors or fasteners on the frontside of the second flap member (Para 021 – “hook and loop fastener (not shown) which corresponds to a hook and loop fastener 49 on the flap 19”).
Gold discloses the claimed invention except for: “a backside and wherein the plurality of connectors or fasteners on the backside of the second flap member is used for connecting to the plurality of connectors or fasteners on the frontside of the second flap member.”. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have incorporated fasteners on both sides of a strap that is used to secure something via a single strap as an umbrella uses a single strap that wraps to hook back onto itself, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/19/2022